Cr.A-R.Tr, J.:
It has been settled in this State, by numerous decisions, that a majority of the qualified or registered voters, and not merely of those voting, is necessary to enable a municipal corporation to loan its credit or contract a debt, under the provisions of Art. 7, § 7 of Constitution; Southerland v. Goldsboro, 96 N. C., 49; Duke v. Brown, 96 N. C., 127; Markham v. Manning, 96 N. C., 132; McDowell v. Construction Co., 96 N. C., 514; Wood v. Oxford, 97 N. C., 227; Riggsbee v. Durham, 98 N. C., 81; Riggsbee v. Durham, 99 N. C., 841.
The plaintiff, who applies for a mandamus to compel the County Commissioners to issue bonds for Mount Tirzah Township, does not allege an adjudication or declaration by the County Commissioners, on a canvass of the returns, that *163the subscription had been carried by a majority of the qualified voters of said township. Nor does it aver that, in fact, it was so carried. The complaint alleges that “the returns showed that a majority of the votes cast were in favor of subscription,” and a declaration of the result to that effect by the Commissioners on a canvass of the vote, and a copy of such, is set out. The basis of authority to issue the bonds, the vote of a majority of the qualified voters, is wanting and the mandamus must be denied.
Had the plaintiff averred that, though not so declared by the canvassing board; a majority of the qualified voters of said township, in fact, voted in favor of subscription, the proceedings, if brought to impeach the decision of the canvassing board, would be too late, the election having been held August 7th, 1886, and this action not instituted till December 31st, 1890. Jones v. Commissioners, 107 N. C., 248. In fact, however, the proceeding is not to impeach the declaration of the result as declared, and it is alleged in the answer, and it w.as not controverted in the argument, that a majority of the qualified voters of said township did not vote in favor of the subscription. The plaintiff, however, claims that the defendants are estopped by the fact that they appointed an agent to subscribe the amount of the subscriplion on behalf of said township, who did so subscribe for it on behalf of the township on the books of the plaintiff company, and that said township has been represented in the meetings of the stockholders of the company by an agent appointed by the Justices of the Peace of the township, who has voted in such meetings, and that the plaintiff has made contracts relying upon the validity of such subscription. These allegations are denied in the answer, and it is alleged that the plaintiff well knew that such election did not authorize the-issuance of the bonds, and this before making the contracts referred to. The Judge found the facts on this contention as claimed by the plaintiff. The only authority that can fasten upon *164the township an obligation to pay a subscription, is the duly ascertained vote of a majority of its qualified voters. Without it any action of the County Commissioners or Township Justices, appointing agents to subscribe for and to represent or vote for said township in the stockholders’ meetings of the plaintiff company, was a nullity and ultra vires. The life-giving power required by the Constitution, the due expression of the popular will at the ballot-box, being lacking, if the Commissioners had gone.still farther and actually issued the bonds, they would have been invalid even in the hands of innocent purchasers. Duke v. Brown, 96 N. C., 127.
Jones v. Commissioners, 107 N. C., 248, differs from this case. There the townships named voted the same day as those in this case, but as to them the County Commissioners, on a canvass of the vote, declared that a majority of the qualified voters, duly registered, had voted in favor of the subscription. Afterwards the bonds were issued and taxes levied to pay the interest. After the lapse of more than three years, the plaintiff, there a tax-payer, sought to impeach the result, alleging, among other things, that a majority of the qualified voters had not, in fact, voted in favor of such subscription. The Court, while adhering to the precedents that such proceedings were admissible, if made in reasonable time, held that the delay was unreasonable and that the proceeding was barred.
It is unnecessary to consider the exception that the summons was returnable at Chambers and not to term. The complaint fails to state a cause of action.
Action dismissed.